Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-4, 6-9, 12-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-9, 12-13 is/ are rejected under U.S.C. 103 as being unpatentable over Abe (JP 2008-152162) in view of Yamamoto et al. (hereinafter Yamamoto, JP 2006-126606).  
For claims 1-4: Abe discloses a drum/ process cartridge for use with a toner cartridge accommodating toner, the drum cartridge comprising: 
a photosensitive drum, “The photosensitive drum 1, the charging roller 14, and the developing roller 20 are integrated with each other, and together with the detachable toner cartridge 3, the photosensitive drum 1 is configured as a process cartridge 5 that is detachable from the main body of the image forming apparatus 13”; and
a drum memory B7a storing a life count value representing at least one of a cumulative number of rotations of the photosensitive drum, “the drum (K) counter life threshold value area B1a, a threshold value for determining the life of the photosensitive drum (K) 1a is stored. When the drum (K) rotation counter value B7a exceeds this threshold, it is determined that the photosensitive drum (K) 1a has reached the end of its life”, the drum memory being further configured to store history information B11a relating to an abnormal state of the drum cartridge, the history information being different from the life count value B7a, “The process cartridge (K) abnormality flag storage area B11a holds a drum life state flag (Fde) and a toner end state flag (Fte), and enters the drum (K) life detection and toner (K) end detection states. Is set. Other process cartridge abnormality flag storage areas (Y: B11b, M: B11c, C: B11d) have the same configuration”;
wherein use of the drum cartridge is not permitted in response to determining that the history information B11a relating to the abnormal state of the drum cartridge is stored in the drum memory and the life count value B7a, “When this process is called from the main process, a comparison is made between the current rotation counter value of drum (K) (B7a in FIG. 3) and the drum (K) rotation counter life threshold (B1a in FIG. 3) (S801). K) If the value of the rotation counter (B7a in FIG. 3) exceeds the drum (K) rotation counter life threshold (B1a in FIG. 3) (S801 YES), it is determined that the life of the photosensitive drum (K) is reached. The abnormality content indicating the life is set as a flag in the process cartridge (K) abnormality flag storage area (B11a in FIG. 3) of the EEPROM 12“, “The process cartridge (K) notification flag storage area C1a holds a drum life stop notification flag (Fds) and a toner end stop notification flag (Fts), and indicates the state of the process cartridge (K) abnormality flag storage area B11a in the EEPROM”, “If any stop notification flag is set (YES in S1101), printing is stopped”.
Abe is silent so as to the drum memory is included in the drum cartridge.
Yamamoto discloses drum memory 50, fig. 8. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Abe, so as to have the drum memory, as taught by Yamamoto, “in order to respond flexibly to the design change of the components of the cartridge, for example, as shown in FIG. 8, the storage means 50 (flash ROM or the like) provided in the cartridge has a life-time image corresponding to each component”.

For claims 6-9: Abe discloses that notification/ request is to be issued in response to determining that the history information relating to the abnormal state of the drum cartridge is stored in the drum memory after the life count value is equal to or more than a threshold value (life of the drum cartridge), “A notification unit that notifies the occurrence of an abnormality, a switching unit that switches between enabling / disabling of an abnormal signal for each of the image forming units, and causing the notification unit to notify the occurrence of an abnormality when the abnormal signal is valid and forming an image”, “control unit 6 is connected to the notification unit 9…, and notifies the notification unit 9. Information is notified to the interface 8 and the operation / display unit 7”, also see rejections of claims 1-4 above,
wherein the toner cartridge includes a developing roller, see rejections of claims 1-4 above.
Abe is silent so as to request of drum cartridge replacement is to be displayed.
Yamamoto discloses that request of drum cartridge replacement is to be displayed, “At this time, the display unit 27 displays a message indicating “cartridge out” and replacement of the process cartridge”.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Abe, so as to display request of drum cartridge replacement, as taught by Yamamoto, in order to improve usability.

For claims 12-13: Abe discloses a charger configured to charge an outer periphery of the photosensitive drum, “charging roller 14 for charging the outer peripheral surface of the photosensitive drum 1”.
Abe is silent so as to the history information relates to the abnormal state of the charger.
Yamamoto discloses that history information (some value in some memory area of the drum memory) somewhat relates to the abnormal state (end of life) of the charger “charging roller 10 has reached the end of its service life,…, and the display unit 27 is displayed to indicate that the service life is exceeded”, “When it is determined that any one of the charging roller, the developing roller, and the cleaning blade has reached the end of its service life, the display unit 27 indicates that “the service life has been exceeded” (S26). Displays that image formation is possible using a subtraction counter or the like (S27). The control unit 30 repeats the subroutine and determines whether another component life has been reached. If it is determined that the remaining counter 31 is zero (S28), the main body of the image forming apparatus stops again and waits until the process cartridge is replaced (S25)”, “A cartridge comprising storage means for storing an amount of image formation allowed after reaching the end of its life for each component”.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Abe, so as to have the history information that relates to the abnormal state of the charger, as taught by Yamamoto, in order to improve usability, (“When the charging roller reaches the end of its service life, good image quality cannot be maintained and a white background stain called “fogging” may occur”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852